                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

DERRICK S. GALVIN                                                                   PLAINTIFF
ADC # 163461

v.                            Case No. 1:18-cv-00093-KGB-BD

BRANDON CARROLL, et al.                                                         DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Derrick S. Galvin’s complaint is dismissed without prejudice. Dismissal of this action

constitutes a “strike” within the meaning of 28 U.S.C. § 1915(g).

       It is so adjudged this 21st day of May, 2019.



                                                            Kristine G. Baker
                                                            United States District Judge
